Citation Nr: 1542816	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  07-18 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic right hip strain and arthritis (claimed as a right hip disability), to include as secondary to service-connected connected degenerative joint disease of the right knee, status post total knee replacement.


REPRESENTATION

Appellant represented by:  Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1970 to November 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the Veteran requested a Travel Board Hearing in a June 2007 letter, in its April 2014 remand order, the Board deemed the Veteran's hearing request to be withdrawn.

In April 2014, the Board remanded the Veteran's claim for further development. After the requested actions were taken, a Supplemental Statement of the Case (SSOC) was issued in February 2015, and the case has since been returned to the Board for adjudication.

Documents on both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal. 


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence that the Veteran's right hip disability, diagnosed as chronic right hip strain and arthritis of the right hip, was caused by his service-connected degenerative joint disease of the right knee, status post total knee replacement.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for a right hip disability, namely chronic right hip strain and arthritis of the right hip, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, because the Board is granting the benefit sought on appeal, the VA's duties to notify and to assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted if a disability is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a). Secondary service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the Veteran essentially contends that his service-connected degenerative joint disease of the right knee, status post total knee replacement, has caused and/or aggravated his right hip disability.  However, there are conflicting medical opinions as to whether the Veteran's right hip disability was aggravated by, and/or was the result of, his service-connected knee disability.

The RO granted the Veteran's service connection claim for degenerative joint disease of the right knee in June 2006.  In December 2009, the Veteran underwent a total right knee arthroplasty. 

The Veteran was diagnosed with right hip strain in or around 2004. See February 2012 VA Exam Report. In May 2009, the Veteran complained to his internal medicine physician, Dr. H.B., of pain in his right hip that radiated to his right knee.  Upon Dr. H.B.'s request, the Veteran obtained a nuclear medicine bone scan, X-rays, and a CT-scan of the right hip in May 2009. Both the nuclear medicine bone scan and the X-rays were "negative" in the painful area of the Veteran's right hip.  However, based on the CT-scan, Dr. J.W. noted that there were "mild arthritic changes in the right hip joint space," as well as "slightly unusual low density in the right femoral neck." 

In June 2009, Dr. H.B. opined that "[d]ue to the severity of [the Veteran's] knee condition, it has contributed to chronic pain in his right hip and lower back.  He is debilitated as a result of this condition."

In October 2011, the Veteran was afforded a VA examination of his left hip and thigh, as the Veteran originally pursued claims for both hips.  The Veteran was diagnosed with left hip strain.  Based on X-ray imaging of the Veteran's hips, the VA examiner opined that the Veteran's hips were "normal in appearance," as "views of both hips show[ed] no bone joint or soft tissue abnormality and no bone or soft tissue trauma."  The VA examiner opined that it was less likely than not that the Veteran's left hip disability was proximately due to, or the result of, the Veteran's service connected knee disability because there was "no medical evidence that a right knee replacement will promote to develop hip osteoarthritis or strain." 

In February 2012, a VA physician issued a medical opinion regarding the Veteran's right hip disability, which was based on the October 2011 examination.  The VA physician opined that the Veteran's right hip disability was less likely than not proximately due to, or the result of, service-connected degenerative joint disease of the right knee or directly related to the Veteran's military service.  The VA physician noted that "[t]here is no evidence in the medical literature that a distal joint condition (right knee) will predispose to proximal joint (right hip) condition unless both were involve[d] in the same accident or trauma."  As such, he opined that the Veteran's "current right hip condition is more likely related to the normal wear and tear of a joint but it's not directly related to the right knee [degenerative joint disease] condition."

A December 2012 letter from an orthopedic physician's office provided that the Veteran had right hip pain for several months, that his X-rays "demonstrate end stage arthritis in the right hip joint," and that "it is likely that his hip pain/arthritis is due to long standing issues with his right knee due to his injury while in service."  The letter also noted that the Veteran's "right hip condition is more likely than not secondary to his service connected right knee condition."  In July 2013, a physician from the same office, Dr. F.R., signed a letter that is largely repetitive of the December 2012 letter; however, the doctor stated that the Veteran had been his patient for over three years.  While the July 2013 letter does not specifically indicate so, Dr. F.R. performed the Veteran's right knee arthroplasty in December 2009.

In March 2014, a VA physician reviewed the Veteran's claims file and rendered an opinion regarding the question of whether the Veteran's right hip strain was aggravated by his service-connected right knee disability.  The VA physician opined that it was "less likely than not that the current right hip strain was aggravated beyond normal progression by the [V]eteran's service connected right knee condition."  His rationale was that he "kn[ew] of no medical literature or peer reviewed medical literature which supports the contention that a right hip strain can be aggravated beyond normal progression by right knee degenerative joint disease."

As noted above, following the Board's April 2014 remand order, the Veteran's claims file was forwarded to a VA physician for review and for an advisory medical opinion.  In September 2014, a VA physician opined that it was less likely than not that his right hip disability was caused or aggravated by his service-connected right knee disability.  The VA physician explained that he knew of "no medical authority or peer reviewed medical literature which supports the contention that chronic degenerative right knee disease can be causative to or aggravate the development of a right hip strain."  The VA physician noted that "[a]s with most soft tissue injuries, the [V]eteran's current right hip condition is the result of injury."  He stated that the Veteran's medical history indicated the onset of right hip pain in or around 2003, and the VA physician stressed that although the Veteran had a "vague history of a fall at an unknown date," there were "no records to indicate this was the result of the right knee condition."  Additionally, he maintained that there were no VA records to "support a relationship of the right hip condition to the [service-connected] right knee condition." 

The Board acknowledges that the VA physicians from February 2012, March 2014, and September 2014, as a whole, found it less likely than not that the Veteran's hip disability was caused or aggravated by his right knee disability.  The VA physicians largely relied on the fact that they did not know of any medical literature to support the contention that a joint condition in the right knee can aggravate a strain or joint condition in the right hip in the absence of an accident or trauma.  Additionally, in rendering their opinions, the only diagnostic imagery upon which the VA physicians relied was X-ray imaging from 2011 that showed no bone, joint, or soft tissue abnormality or trauma. 

However, 2009 CT-scans, which are generally more reliable than X-ray images when addressing questions involving joint or tissue damage, showed "mild arthritic changes" in the Veteran's right hip, as well as "slightly unusual low density in the right femoral neck."  In opining that that the severity of the Veteran's knee disability contributed to the Veteran's right hip disability, Dr. H.B. presumably relied on the 2009 CT-scans showing arthritic changes, as he is the physician who requested the CT-scans.  The Board also places significant weight on the December 2012 and July 2013 letters from Dr. F.R.'s office, which that the Veteran's "hip pain/arthritis is due to long standing issues with his right knee."  Given that Dr. F.R. treated the Veteran for years and performed the total arthroplasty of his right knee, it is reasonable to conclude that Dr. F.R. was well-acquainted with the Veteran's hip and knee disabilities. As such, his opinion concerning the etiology of Veteran's hip disability was both fully informed and reliable.

Accordingly, despite the negative VA examiners' opinions, there is an approximate balance of positive and negative evidence regarding whether the Veteran's right hip disability, diagnosed as chronic right hip strain and arthritis of the right hip, was caused by his service-connected right knee disability.  As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and secondary service connection for the Veteran's chronic right hip strain and arthritis of the right hip is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").


ORDER

Entitlement to service connection for a right hip disability, namely chronic right hip strain and arthritis of the right hip, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


